Case 1:20-cv-01968-CCC-MA Document 1-3 Filed 10/23/20 Page 1 of 5




             EXHIBIT B
      Case 1:20-cv-01968-CCC-MA Document 1-3 Filed 10/23/20 Page 2 of 5




                         IN THE COURT OF COMMON PLEAS
                      OF SCHUYLKILL COUNTY, PENNSYLVANIA

JASON CIENIAWA,                      :
                           Plaintiff :
                                     :                  No. 20-0305
                v.                   :
                                     :
KATHY BRITTAIN, JAMES MEINTEL,       :
MICHAEL GOURLEY, KAREN HOLLY :
– MEDICAL, MARY JOY MONSALUDE, :
CO2 SHULTZ – C-BLOCK, CO1 LUCAS :
– C-BLOCK, SANKAS –                  :
MAINTENANCE, CO3 LT. HANNON,         :
PA. TONY – MEDICAL, JOHN DOES,       :
JANE DOES OF SCI FRACKVILLE and      :
JOSEPH SILVA OF CENTRAL OFFICE, :
                        Defendants :

                                   NOTICE OF REMOVAL

TO:    Prothonotary
       Schuylkill County Courthouse
       401 N. 2nd Street, 1st Floor
       Pottsville, PA 17901

       Jason Cieniawa
       SCI Frackville
       301 Morea Road
       Frackville, PA 17932
       Pro Se Plaintiff

        PLEASE TAKE NOTICE that, in accordance with 28 U.S.C. §1446, a Removal Petition
was filed in the United States District Court for the Middle District of Pennsylvania, removing
the action docketed at No. 20-305 in the Court of Common Pleas of Schuylkill County,
Pennsylvania. I certify that the attached copy of the Removal Petition is a true and correct copy
of the original that was filed in the Office of the Clerk, United States District Court for the
Middle District of Pennsylvania.
                                                        Respectfully submitted,

                                                     JOSH SHAPIRO
                                                     Attorney General


                                             By:
                                                   ALLISON L. DEIBERT
      Case 1:20-cv-01968-CCC-MA Document 1-3 Filed 10/23/20 Page 3 of 5




Office of Attorney General                Deputy Attorney General
15th Floor, Strawberry Square             Attorney ID 309224
Harrisburg, PA 17120
Phone: (717) 705-2532                     KAREN M. ROMANO
                                          Chief Deputy Attorney General
adeibert@attorneygeneral.gov              Civil Litigation Section

Date: October 23, 2020                    Counsel for Defendants Brittain, Meintel,
                                          Gourley, Holly, Schultz, Lucas, Sankus,
                                          Hannon and Silva




                                      2
      Case 1:20-cv-01968-CCC-MA Document 1-3 Filed 10/23/20 Page 4 of 5




                             CERTIFICATE OF COMPLIANCE

       I, Allison Deibert, Deputy Attorney General for the Commonwealth of Pennsylvania,

Office of Attorney General, certify that this filing complies with the provisions of the Public

Access Policy of the Unified Judicial System of Pennsylvania Case Records of the Appellate and

Trial Courts that require filing confidential information and documents differently than non-

confidential information and documents.




                                                     ALLISON DEIBERT
                                                     Deputy Attorney General
      Case 1:20-cv-01968-CCC-MA Document 1-3 Filed 10/23/20 Page 5 of 5




                        IN THE COURT OF COMMON PLEAS
                     OF SCHUYLKILL COUNTY, PENNSYLVANIA

JASON CIENIAWA,                      :
                           Plaintiff :
                                     :                 No. 20-0305
                v.                   :
                                     :
KATHY BRITTAIN, JAMES MEINTEL,       :
MICHAEL GOURLEY, KAREN HOLLY :
– MEDICAL, MARY JOY MONSALUDE, :
CO2 SHULTZ – C-BLOCK, CO1 LUCAS :
– C-BLOCK, SANKAS –                  :
MAINTENANCE, CO3 LT. HANNON,         :
PA. TONY – MEDICAL, JOHN DOES,       :
JANE DOES OF SCI FRACKVILLE and      :
JOSEPH SILVA OF CENTRAL OFFICE, :
                        Defendants :

                               CERTIFICATE OF SERVICE

       I, Allison L. Deibert, Deputy Attorney General for the Commonwealth of Pennsylvania,

Office of Attorney General, hereby certify that on October 23, 2020, I caused to be served a true

and correct copy of the foregoing document titled Notice of Removal to the Plaintiff through the

Department of Corrections. This alternative method of service is being used due to COVID-19.

VIA U.S. MAIL
Jason Cieniawa, MZ-0869
SCI Frackville
Pro Se Plaintiff


                                                    ALLISON L. DEIBERT
                                                    Deputy Attorney General
